ON MOTION FOR REHEARING
MORRISON, Judge.
Appellant takes us to task for what he claims is a misstatement of his proposition of law. He says that his sole contention has always been that the trial court committed fundamental error in that portion of his charge wherein he instructed the jury on the law of aggravated assault in that he defined assault and battery but did not define aggravated assault. When the court applied the law to the facts he did instruct the jury as follows:
“And if you believe from the evidence that the defendant is guilty of an assault, but have a reasonable doubt as to whether such assault was with intent to rape, then you will acquit him of that offense and as above charged, next consider whether he is guilty of aggravated assault.
“If you believe from the evidence, beyond a reasonable doubt, that the defendant in the County of Chambers and State of Texas, on or about the time charged in the indictment, did with his hand unlawfully assault the said Ethel Broussard, a female, but not with intent to rape, then you will find the defendant guilty of an aggravated assault and assess his punishment at a fine not less than twenty-five nor more than one thousand dol*124lars, or by imprisonment in jail not less than one month nor more than two years, or by both such fine and imprisonment, as you may determine and state in your verdict.”
This, we think, sufficiently protected the rights of the appellant and does not constitute fundamental error. If the appellant was dissatisfied with the court’s charge, he should have objected thereto at the proper time.
Remaining convinced that we properly disposed of this cause originally, appellant’s motion for rehearing is overruled.